DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Safai et al. (US 20020067797).
Regarding claim 1, Safai teaches a method for processing food products, comprising: 

(b) using an X-ray unit 14 positioned between the intake end and the discharge end of the first conveyor to acquire product-specific data relating to the food product transported on the first conveyor, wherein the acquired product-specific data, forms a first data set (para 42-43); 
(c) Using at least one first optical camera 46 assigned to the first conveyor to acquire additional product-specific data relating to the food product, wherein the data acquired by the least one first optical camera forms a second data set (para 42-43); 
(d) using a control unit to receive the first and second data sets and integrate the first and second data sets to analyze the composition of the food product and determine parameters for the food product (para 43); and 
(e) based on the determined parameters of the food product, cutting the food product with a cutting unit, wherein the cutting unit is controlled by the control unit (para 46-47).
Regarding claim 7, Safai teaches comprising placing the first optical camera above the first conveyor (figure 6).
Regarding claim 8, Safai teaches utilizing two first optical cameras which are equipped with a different imaging process (x-ray and infrared, para 42).
Regarding claim 9, Safai teaches operable interconnecting the first conveyor to the control system, the control system receiving and analyzing the movement of the first conveyor based on data received from the first conveyor (rotary encoder, para 44).
Regarding claim 10, Safai teaches connecting the X-ray unit and each of the first optical cameras to the control unit for receiving and analyzing the first and second data sets; and using the control unit to integrate at least portions of the food product-specific data acquired by the X-ray unit in the optical image of the at least one first optical camera relating to the same food product to create an optical transfer image, forming a further data set (figure 1). 
Regarding claim 11, Safai teaches the control unit determines cutting paths from the food-specific data acquired by the at least one first optical camera and from the food-specific data acquired by the X-ray unit; and defining the cutting paths from the food-specific data acquired by the X-ray unit directly via the optical image of the at least one first optical camera relating to the same food product in such a manner that the control unit provides an optical image of the at least one first optical camera, namely, the optical transfer image for further processing (para 46-47).
Regarding claim 12, Safai teaches comprising cutting the food product is cut by the cutting unit to accomplish at least one objective selected from the group of removing undesirable regions of the food product and portioning the food product (para 46-47).
Allowable Subject Matter
Claims 13-16 are allowed.
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 2-6, the prior art fails to teach (a) passing the food products from the first conveyor to a downstream conveyor; (b) acquiring product-specific data relating to the food product on the, forming a fourth data set, is received by the control unit and is analyzed by the control unit to identify the food product; (c) matching and analyzing the received and analyzed data sets by means of the control unit to calculate the relative positions of each food product on the first and second conveyors; (d) the control unit identifying the products and matching and analyzing the data sets based on the two data sets generated by the at least one first optical camera and the downstream optical camera as claimed in claim 2.
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494. The examiner can normally be reached M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HOON K SONG/Primary Examiner, Art Unit 2884